TYSON, J.
This {bill is exhibited by an infant to require tiie respondent, as trustee, to file his accounts in the chancery court and to give bond as such' trustee. The will creating the trust is made a part of the bill. By its provisions the title 'to the property devised is vested in the respondent, and he is required to retain and manage it until the complainant marries or arrives at the age of twenty-one years. There is not a suggestion in the bill that the trust estate lias not been well managed, or that it is in danger from any cause. Nor is there a hint that the respondent as trustee has not in the past fully discharged his duty, or even an apprehension expressed of any mismanagement in the future. There is no averment that complainant’s guardian and next friend in this suit is ignorant of the condition and management of the trust property, which consists of a small amount of money in the hands of the respondent as the chosen trustee of the donor and a near kinsman of the complainant. Under these facts, shown as they are, by the averments of the bill, we.must assume the case to be one in which the respondent as trustee is faultless in his conduct and management and in which the trust fund is safe in the custody in which it was placed by the donor. What room, therefore, is there for the interposition of the chancery court? Parties can no more come into a court of equity without a cause of action than they can into a court of law. And though the chancery court is figuratively said to be the guardian of infants, it should not and will not interfere with dispositions of property made by testators and trusts created except for wrong done or injury apprehended. Its jurisdiction can only be called into exercise to redress wrong or prevent injury.
The guardian of the complainant has no right to the property in question. It was conveyed to the respondent as trustee to manage during complainants’ minority or until her marriage, and in his custody it must remain until for good cause shown. So long as the respondent is faithful and blameless, the fund is as secure in his hands as it would be in the custody of the chan*139eery court. That court having no right without cause to cnange the trust m form or substance as arranged by the testator, it has no right to require a bond of the respondent wnen the testator has expressly relieved him of giving one unless there is reason to apprehend that the safety of the fund requires it. The only, complaint made against the respondent is that he refused, on the uemanu of the guardian of complainant, to furnish a statement showing “how much money or property he had received as such trustee, the dates on which he received the same, how the same had been invested, and what rate of interest the same ivas earning.” The reply of the respondent-to this demand is. made a paid of the bill, and it appears that 'while he denied the authority of tRe guardian as such to require the information to be given, lie referred to a statement in the hands of the guardian showing the amount of rnbney received lby 'him m trust for the complainant. ‘ In the absence of averment that the respondent is not a suitable person to act as trustee, from insolvency, bad habits or other cause, or that lie has managed the trust improperly or that there is cause to apprehend that the money is in danger of being lost to the complainant, we must presume that he is a suitable person and has acted with fidelity in the past and will continue to do so.
There is no error in the decree sustaining the demurrer to the bill. Indeed the bill ivas clearly ‘subject to the objection taken to it for want of équity and the motion to dismiss should have been granted. It" follows that the appellant takes nothing by her appeal and that the cross-appellant is entitled to ’ have ‘ the bill dismissed. _ 1
The decree of the chancery court is affirmed in so far as the demurrer is sustained and reversed -in overruling the motion to dismiss the bill for want of equity, and a decree will be here rendered dismissing it, at the cost of the main appellant.